Allow me to 
offer my sincere condolences to the French Government 
for the cowardly murder of one of its citizens yesterday, 
24 September, in Algeria by the so-called Soldiers of 
the Caliphate.

Sociopolitical crises, religious extremism, armed 
conflict, terrorism, cross-border crime, identity politics, 
development issues, the effects of climate change and 
pandemics such as that currently caused by the Ebola 
virus are now concerns of the utmost importance 
that are crying out for action from all players of the 
international community.

In order to meet the challenges of promoting 
peace, stability, security and development, we have to 
further strengthen the spirit of sharing and solidarity. 
“Delivering on and implementing a transformative 
post-2015 development agenda”, which the Assembly 
has identified as the theme of the general debate of the 
sixty-ninth session, provides a good link with the theme 
of last year’s session. That gives us an opportunity 
once again to further explore the questions that are 
of concern to all of us. It is nearly post-2015 already, 
and crafting a programme that goes beyond that date 
requires that we take stock of the implementation of the 
Millennium Development Goals (MDGs).

Despite the remarkable progress in the 
implementation of some of those goals, it is now clear 
that there are still vast gaps in other goals, which will 
persist when the programme is concluded. With respect 
to the Niger, for example, the implementation of the 3N 
Initiative, “Les Nigériens nourrissent les Nigériens”, 
has already allowed us to achieve target C of MDG 1, 
which has to do with reducing by half the number of 
people who are suffering from hunger. The Food and 
Agriculture Organization of the United Nations has 
recognized that, in that area, the Niger has achieved 
impressive results in record time. Our country has 
also achieved target A of MDG 6, with an HIV/AIDS 
prevalence rate of 0.4 per cent in 2012, as compared 
with a target of 0.7 per cent in 2015.

With respect to reducing by half the proportion of 
people whose income is less than $1 per day, ensuring 
primary education for all, strengthening gender 
equality and the empowerment of women, dealing with 
the mortality of children under five years, reducing 
maternal mortality and promoting a sustainable 
environment, major efforts have ben undertaken. Still, 
those goals will most likely not be achieved, despite the 

implementation of the programme of recovery currently 
under way since my election in 2011.

In drafting the new post-2015 agenda, we naturally 
need to maintain all of the unachieved MDGs and 
provide for measures to avoid a deterioration in 
areas where the goals have already been achieved. 
For example, the issue of the demographic dividend 
should be a priority on the agenda. The demographic 
dividend, the Assembly will recall, consists of both 
the demographic transition and inclusive economic 
growth. More specifically, the demographic dividend 
means, on the one hand, reducing maternal, infant and 
juvenile mortality and controlling birth and, on the 
other hand, providing for sustainable development with 
its three pillars: economic, social and environmental. 
The demographic transition is needed to strengthen 
sustained growth, which in turn should accelerate 
the demographic transition. I continue to believe that 
the best contraceptive method, the best condom, is 
sustainable development.

The post-2015 agenda will be dominated by what 
I would call the three D’s — defence or security, 
democracy and development. It is fortunate that the 
international community has now established a close 
correlation among those three fundamental challenges, 
which are interconnected. Global peace and security 
today are, however, threatened by terrorism, by 
organized crime, by demands based on identity and 
by the growth of inequality, which have led to the 
worsening of poverty around the world, from Iraq to 
Libya, from Syria to Nigeria and from Mali to Somalia.

The enemies who embody that terrorist threat 
are engaged in an unconventional and asymmetrical 
combat. They are sending out propaganda through their 
actions and seek to control populations through terror, 
including rape; kidnapping young girls, as in Chibok, 
Nigeria; taking hostages in exchange for ransom: and 
murder. The war pursued against them is no longer 
a conventional, industrial war of the kind for which 
our armies have been trained. Warfare among our 
populations is not a new phenomenon, but in recent 
years, it has taken on an exceptional dimension. To deal 
with that situation, we need to change the paradigm and 
move from a paradigm of classic conventional war to 
that of the war that takes place among our populations, 
which, in turn, presupposes that our countries reform 
their armies. That also presupposes that our countries 
train special forces that are capable of adapting to the 
methods of the enemy.

In order to eradicate the Islamic State or the 
Al-Nusra Front in Iraq and Syria, neutralize the jihadist 
organizations in Libya, overcome Al-Qaida in the Islamic 
Maghreb and Al-Mourabitoun in the Sahel, particularly 
in Mali, and oust the Al-Shabaab from Somalia and 
Boko Haram in Nigeria, the international community 
needs to establish a shared goal and strategy, working 
with the countries involved. The common political aim 
is to defend our democratic institutions and protect our 
peoples. The strategy would then necessarily have to 
do with cutting off the sources financing terrorism, 
whether those sources are States or the drug trade or 
the payment of ransom. The strategy also needs to deal 
with the terrorist strategy, which generates propaganda 
through its actions, and unfortunately, its propaganda 
is heavily covered by the media and social media on the 
Internet. In addition, a just settlement of the Palestinian 
issue could certainly contribute to the fight against this 
scourge.

As a neighbour of Libya, Nigeria and Mali, the 
Niger is deeply concerned by the situation prevailing in 
those countries. In Libya, the international community, 
together with neighbouring countries, must establish the 
conditions that would enable it to neutralize the militias, 
reconcile all Libyans without exception and form a 
Government of union that would organize elections 
under the guidance of the international community. The 
current United Nations Support Mission in Libya must 
be replaced by a more robust structure, and in this case, 
a stabilization and institution-building mission. The 
international community will then have to undertake 
a vast diplomatic initiative under the auspices of the 
Secretary-General to promote national reconciliation, 
which is needed to bring about the end of violence and 
chaos as well as to assist in the emergence of the true 
rule of law.

Whatever the case may be, as the leader of a country 
that is a neighbour of Libya and whose economy and 
security have been seriously affected by what has been 
taking place there for three years, my belief is that it is 
dangerous to leave the current state of affairs in play as 
it is. We therefore need to have the courage to radically 
change our perspective and act so as to help Libyans 
realize their sole aspiration, which is to live in peace.

With respect to Nigeria, Boko Haram has been 
extremely aggressive and has demonstrated a barbarism 
never seen before, with its recent incursions into 
Cameroon and the occupation of ever more territory, 
going so far as to threaten Maiduguri, the capital of 

the federated state of Borno in Nigeria. It is evident 
that that terrorist group has aims that are much 
larger than had been thought. That means that more 
effort and cooperation are needed at the regional and 
international levels in order to deal with the problem 
effectively. It is in that perspective that the heads of 
State and Government of Cameroon, the Niger, Nigeria 
and Chad — the members of the Lake Chad Basin 
Commission — and Benin, will meet in Niamey on 
7 October 2014 to pool their efforts in the fight against 
this serious threat.

Regarding Mali, I welcome the inclusive inter-Malian 
dialogue that is currently taking place under the auspices 
of Algeria. I express the hope that the dialogue will lead 
to an agreement that respects the unity and integrity 
of Mali. In Mali, as in the Central African Republic, 
the question of unity is essential. The Pandora’s box 
of Balkanization, which has been opened elsewhere in 
Africa, must be closed again if we do not want the rest 
of the continent to catch fire. The future of Africa is 
in its unity. The best way to do away with the borders 
inherited from colonization is not to create new borders 
along ethnic or religious lines, but to go beyond current 
borders through integration.

Global security can be ensured only by States with 
strong and stable democratic institutions. The post-
2015 programme must be a priority. Global security 
can also not be guaranteed as long as inequalities in 
trade between nations and income inequality within 
nations persist. Inequalities are morally unacceptable 
and economically inefficient. Therefore, the struggle 
against inequality has always been an essential question 
and one that we must stop avoiding, if we want a more 
just, humane and prosperous world. That struggle must 
be central to the post-2015 programme.

Observers are unanimous in saying that Africa, 
with its high rates of economic growth, is the continent 
of the twenty-first century. That is true, but only if our 
continent definitively emerges from the unequal trade 
situation and from the colonial pact that has always 
treated Africa as merely a reservoir of raw materials, 
often sold cheaply, as in the old days when slaves or 
vast territories were acquired in exchange for mirrors, 
pins, needles and other junk. The African continent 
will actually be the continent of the twenty-first 
century when it, itself, works with its raw materials, 
that is to say once it takes the place that it deserves 
in world industrial production. Africa will be the 
continent of the twenty-first century once its relations 
with other nations are governed by equitable trade and 
not by official development assistance. Africa will be 
the continent of the twenty-first century when there 
is a huge middle class arising from good political and 
economic governance, including a better distribution of 
income to reduce poverty.

Currently, according to a study by the African 
Development Bank, the African middle class, which is 
defined as the proportion of Africans with an income 
between $2 and $20 a day, represents about 30 per cent 
of the population. Our ambition should be to increase 
that number to 80 per cent. The vision contained in the 
2063 agenda of the African Union suggests that we are 
on the right track. It is in the interest of the international 
community to include priorities that are on the agenda 
of our continent in the post-2015 programme.

The twenty-first century must be the century when 
Africa equips itself with roads and rail and energy 
infrastructure and new information and communication 
technologies. It will also be the century of an agriculture 
that feeds our population, which is growing larger, and 
the century of access to water and sanitation services 
and to education, including vocational and technical 
training to enable each young person to have a trade.

However, if our children and grandchildren are to 
have a chance at having a better quality of life, we must 
meet the challenge of climate change. In that regard, 
we must congratulate Secretary-General Ban Ki-moon 
on his initiative to convene the Climate Summit. That 
conference’s outcome will be the basis for the decisions 
that the international community is called upon to 
take at the climate conference to be held in Paris in 
December 2015.

We have the imperative duty to save our planet. The 
global temperature is increasing owing to greenhouse 
gases, which have led, to take the example of the Sahel 
region, to a decrease in rainfall and reduced water 
flows, with the silting up of waterways, as in the case of 
the Niger River; the drying up of Lake Chad, which has 
lost 90 per cent of its area in 50 years, shrinking from 
25,000 square kilometres to 2,500; extreme flooding 
and drought; reduced plant cover, including forest loss; 
reduced biodiversity; reduced crop yields; and thus the 
impoverishment of the population, whose young people 
then become an easy target for recruitment by terrorists 
and organized crime.

However, since the United Nations Climate Change 
Conference in Copenhagen, we have seen not a decrease 


but an increase in greenhouse gas emissions. If nothing 
is done, the temperature increase may surpass 2 degrees 
centigrade in 20 to 30 years and reach 4 degrees by the 
end of the century. We must therefore regroup and focus 
on promoting clean energy, such as hydro-electricity, 
nuclear energy and solar energy, provided that, in the 
latter case, we create competitive conditions for it. We 
also need to promote what is called smart agriculture 
and make adjustments in the industrial, transport and 
construction sectors.

I hope that humanity will not squander the 
opportunity that will be provided in Paris. I hope that 
we will implement a development model that will 
enable us to save our planet. I hope that we will be able 
to build a more just and humane world.
